Citation Nr: 0906936	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-11 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for endometriosis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for obstructive airway 
disease, asthma, and bronchitis.

4.  Entitlement to service connection for obstructive airway 
disease, asthma, and bronchitis.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

6.  Entitlement to service connection for allergies.

7.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to June 
1990 and from January 1991 to November 1991.  This case comes 
to the Board of Veterans' Appeals (Board) from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) dated in December 1997 and January 2005.

The Veteran submitted a notice of disagreement with a rating 
decision dated in November 2006 regarding increased initial 
ratings for fibromyalgia and irritable bowel syndrome.  The 
notice of disagreement was received in July 2008, more than a 
year after the issuance of the rating decision in question.  
As such, this communication from the Veteran will be 
considered a claim for increased ratings for fibromyalgia and 
irritable bowel syndrome.  These claims are thus referred 
back to the RO for their initial adjudication.

The issues of entitlement to increased ratings for 
endometriosis and low back strain and service connection for 
(1) obstructive airway disease, asthma, and bronchitis, (2) 
GERD, (3) allergies, and (4) a skin condition are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for obstructive airway disease, asthma, and bronchitis was 
denied in a rating decision dated in August 1996.  The 
Veteran did not fully appeal this unfavorable decision and it 
became final.

2.  Evidence associated with the claims file since the last 
final disallowance of the claim for service connection for 
obstructive airway disease, asthma, and bronchitis in August 
1996 is both new and material evidence as it indicates an 
opinion as to whether the Veteran's obstructive airway 
disease, asthma, and bronchitis is related to service, and 
thus, the evidence relates to an unestablished fact necessary 
to substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 1996 rating decision, which denied service 
connection for obstructive airway disease, asthma, and 
bronchitis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  New and material evidence having been presented for the 
claim for service connection for obstructive airway disease, 
asthma, and bronchitis, the claim for service connection for 
obstructive airway disease, asthma, and bronchitis is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal with regards to the claim to reopen a claim for 
service connection.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Claim to Reopen

The Veteran's claim for service connection for obstructive 
airway disease, asthma, and bronchitis was previously denied 
in an August 1996 rating decision.  As this decision went 
unappealed by the Veteran, it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  While an unappealed rating 
decision is final (See 38 U.S.C.A. § 7105), applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

At the time of the last final disallowance of this claim, the 
evidence of record included service treatment records which 
showed no treatment regarding such a condition and treatment 
records after separation showing treatment for bronchitis and 
a mild airway obstruction.  These records were notably 
missing any opinion relating the conditions to service and 
the claim for service connection was thus denied.

Since the last final disallowance of this claim, the Veteran 
has submitted a VA treatment record dated in August 2006 
which indicates a theory that the Veteran's current disorder 
regarding asthma and other airway disorders is related to 
service.

The VA record submitted since the last final disallowance of 
the claim is new as it was not received prior to the last 
final disallowance.  In addition, it is material to the claim 
for service connection.  As this new evidence relates to the 
theory that the Veteran's airway disorder is related to 
service, it relates to an unestablished fact necessary to 
substantiate the claim and as such, is considered to be 
material.  As the Veteran has submitted evidence that is both 
new and material with regards to this claim for service 
connection, the claim is reopened.


ORDER

New and material evidence having not been submitted, the 
claim for service connection for obstructive airway disease, 
asthma, and bronchitis is reopened.


REMAND

The Veteran's claims for service connection for obstructive 
airway disease, asthma, and bronchitis, allergies, and GERD 
must all be remanded for further development.  Each of the 
above-stated conditions has been related to service in an 
August 2006 VA treatment note and the Veteran has not been 
afforded VA examinations regarding any of these claims.  As 
such, the claims must be remanded for such examinations to be 
made available to the Veteran.

The issues of entitlement to increased ratings for 
endometriosis and low back strain and service connection for 
a skin condition were most recently adjudicated by the RO in 
a December 1998 statement of the case.  The Veteran filed a 
timely VA Form 9 in January 1999 but no supplemental 
statement of the case has been issued since and the claims 
were not forwarded to the Board until now.  Evidence has been 
associated with the claims file since the last adjudication 
of the claims in December 1998 without a waiver of the agency 
of original jurisdiction, the RO.  Therefore, the claims must 
be remanded to the RO for their adjudication in light of the 
evidence received since the December 1998 statement of the 
case.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA 
examinations regarding claims for 
obstructive airway disease, asthma, and 
bronchitis, allergies, and GERD to 
determine the nature and etiology of such 
conditions.  Have each examiner review the 
claims file in conjunction with the 
examination, to include the August 2006 VA 
treatment note discussed above, and make a 
note of such review in the examination 
report.  Have each examiner conduct all 
necessary tests and determine the answers 
to the following questions:

	a.  Does the Veteran have a current 
diagnosis of obstructive airway disease, 
asthma, bronchitis, allergies, or GERD?

	b.  If so, is it at least as likely as 
not that the diagnosed condition(s) is 
(are) related to service?

2.  Review all examination reports and if 
any are inadequate, return such 
examination report for revision.

3.  Review any additional evidence, to 
include any evidence received without a 
waiver of RO consideration following the 
January 1999 VA Form 9 perfecting the 
issues of entitlement to increased ratings 
for endometriosis and low back strain and 
service connection for a skin condition.  
Subsequently, readjudicate all claims on 
appeal, and if any remain denied, issue 
the Veteran a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


